Ames, J.
The law applicable to the conveyance of goods by successive carriers over connecting but independent lines of transportation has recently been very fully considered by this court. The case now before us does not appear to call for anything more than the application of the rules laid down in Darling v. Boston & Worcester Railroad Co. 11 Allen, 295, and Burroughs v. Norwich & Worcester Railroad Co. 100 Mass. 26. It is well settled that a railway company may by contract assume to carry goods beyond, as well as within, the limits of its own line of road ; and the claim of the plaintiffs is, that the de*134fendants have made such a contract in this instance, and have rendered themselves liable as common carriers for the entire distance.
The case finds that the defendants, by means of their written contract with the Worcester & Nashua Railroad Corporation, had secured the means of placing themselves in connection with an established line of transportation, partly by railroad and partly by steamboat, between Lowell and New York. They had no contract themselves with the proprietors of any part of the line beyond the city of Worcester; but the corporation with which they were immediately dealing had such contracts. The manner in which the freight money should be apportioned among the successive carriers was fully arranged and agreed upon. There can be no doubt that the object to be gained by their written contract with that corporation was to form a connection with the city of New York, and in that way to extend their business and increase their profits. Their arrangements had made it substantially certain that all goods forwarded over and beyond their line would ordinarily go and be delivered at their place of destination in the regular course of business. By the sixth article of the written contract with that corporation, the latter undertakes to indemnify the defendants against a., losses and damages happening in any part of the joint line, beyond the limits of the defendants’ own road. The defendants were therefore in a position in which, without any great or extraordinary risk, they might assume the responsibility of common carriers for the entire distance. The precise and well considered precaution which they had taken, to be secured against all the risks of accident or mistake beyond their own limits, is a plain indication that they considered all goods, so transported, at their risk, as between them and the owners of these goods. If they were under no liability beyond their own termini except that of forwarding agents, they needed no such promise of indemnity. It is a matter of no consequence that the owners of the goods sent were not parties to this particular arrangement, or that it was not a thing of which they had any knowledge. The question is, What was the contract which the *135defendants made with the plaintiffs on receiving the goods? The plaintiffs do not claim that it was reduced to a formal shape, and so expressed in apt words as to define with technical precision the exact rights and liabilities of each party, but they insist that the general character of the defendants’ arrangements concerning the transportation of goods, and their general course of business on the subject, were perfectly well known to the Bleachery Company, who for this purpose were the plaintiffs agents; and that this course of business was implied in and made a part of the contract under which the goods were received and forwarded; that is to say, that the contract was made with reference to that course of business, and to the practice which the defendants had adopted under it.
The case is submitted with an agreement that the court may draw any inferences from the competent facts stated that a jury would be justified in drawing; and the only matter in controversy is the question, What was the defendants’ contract upon the receipt of the goods? They had placed themselves in a position to do New York business, by having established a through joint line, under a written agreement with the Worcester & Nashua Railroad Company. It was a part of the agreement, that they were authorized by the latter corporation to give way-bills for freight for the entire distance, or, in the language of the contract, “ to bill freight through.” It was also a part of the agreement, not merely that all goods after they had left the defendants’ line should be at the risk of the Worcester & Nashua Railroad, but that this latter corporation should indemnify the defendants and save them harmless against loss or damage happening beyond their limits. The true interpretation of the facts then seems to be, that the defendants were to contract in the first instance with the owner or consignor of the goods, for the entire distance, and were encouraged and induced to do so by the assurance that they should really lose nothing in so doing. Such being their position, they offer to receive goods to be carried to New York; they receive them to be delivered there; they give a way-bill for the entire distance; they take pay for transportation . over the whole of the line; the *136whole course of proceedings is exactly what it would be if they meant to contract for the whole distance; and to all appearance, as between them and the owner, the freight money is one indivisible item. We think these circumstances justify the inference that they assumed the liability for the entire transit, relying upon a third party for indemnity against all risks occurring beyond their own limits.
If the defendants incurred the liability of common carriers for the entire journey, as in our judgment upon the agreed facts they did, their liability as such did not cease upon the mere arrival of the steamboat at the wharf in New York. No notice had been given to the owner of the goods of their arrival. No reasonable time (as they arrived on Sunday morning) had been allowed for their removal. They had not been landed from the vessel, but still continued, in law and in fact, in the possession of the last carrier in the line, at the time of the fire. There was neither actual nor constructive delivery of them to the consignee. Hyde v. Trent & Mersey Navigation Co. 5 T. R. 389. Chickering v. Fowler, 4 Pick. 371.
The statute of the United States, relied upon by the defendants, does not apply to cases like the present. It undertakes to exempt the owners of vessels from responsibility for losses arising from accidental fires, and it provides that charterers, who man, victual and navigate vessels, shall be deemed the owners within the meaning of the act. But these defendants are neither owners nor charterers of the steamboat, and do not come within the terms of the act. It certainly was not the intention of congress to extend the exemption, provided for by the statute, to expressmen or other common carriers who may avail themselves of the facilities afforded them by steamboats or other vessels for the transportation of packages in the fulfilment of contracts under which they assume the well known common law liability. The result therefore must be

Judgment for the plaintiffs for the amount agreed, with interest